Citation Nr: 1011248	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-17 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than July 8, 2003, 
for the grant of service connection for left ear defective 
hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served in the National Guard from June 1948 to 
January 1951, and had periods of active duty for training in 
July 1948, July 1949, and July 1950.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO implemented a May 2007 decision of the Board, and granted 
service connection for left ear defective hearing.  The RO 
made service connection effective July 8, 2003.  The Veteran 
appealed the effective date, asserting that service 
connection should be effective in 1974, when he first filed a 
claim for compensation for hearing loss.


FINDINGS OF FACT

1.  The Board denied service connection for left ear 
defective hearing in an August 1974 decision, and denied 
reopening of a claim for service connection for left ear 
defective hearing in an October 1977 decision.

2.  On July 8, 2003, the Veteran requested reopening of a 
claim for left ear defective hearing.

3.  In a May 2007 decision, the Board granted reopening of a 
claim for service connection for left ear defective hearing, 
based on the receipt of new and material evidence.  In the 
same decision, the Board granted service connection for left 
ear defective hearing.


CONCLUSION OF LAW

VA may not assign an effective date earlier than July 8, 
2003, for the grant of service connection for the Veteran's 
left ear defective hearing.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a September 2003 letter, the RO provided VCAA notice 
regarding the Veteran's July 2003 request to reopen a 
previously denied claim for service connection for ear 
injury.  In that letter, the RO informed the Veteran that new 
and material evidence was needed to reopen the previously 
denied claim.  The RO discussed what constituted advised new 
and material evidence.  The RO also advised the Veteran what 
information and evidence was needed to substantiate a claim 
for service connection.  The RO informed the Veteran what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.

In a May 2007 rating decision, the Board granted reopening of 
the previously denied claim, and granted service connection 
for left ear defective hearing.  After the Veteran initiated 
an appeal of the effective date for service connection, the 
RO issued, in May 2008, a statement of the case (SOC) that 
advised the Veteran how VA determines effective dates.

VA did not provide the Veteran VCAA notice regarding 
effective dates prior to the initial adjudication of his 2003 
request to reopen a claim for service connection for ear 
injury.  Ultimately, however, the Veteran was notified and 
aware of the evidence needed to substantiate his claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran actively participated 
in the claims process by submitting written arguments.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process, and he has done so.  Any 
error in the sequence of events or content of the notices is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records, post service treatment 
records, VA examination reports, and records of the Veteran's 
earlier claims and appeals.  VA has substantially complied 
with the notice and assistance requirements; and the Veteran 
is not prejudiced by a decision on the claim at this time.




Effective Date

The Veteran has sought service connection for left ear 
hearing loss on several occasions, beginning in the 1970s.  
He asserts that service connection, which was ultimately 
granted in a 2007 decision, should be effective from 1974, 
when he first sought that benefit.

The RO received in February 1974 the Veteran's claim for 
service connection and compensation for left ear injury and 
hearing loss.  In an April 1974 rating decision, the RO 
denied service connection for defective hearing in the left 
ear.  The Veteran appealed the RO decision to the Board.  In 
an August 1974 decision, the Board denied service connection 
for an ear disorder, to include defective hearing.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).  Likewise, a Board decision is final 
unless the Chairman of the Board orders reconsideration.  See 
38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. 
§ 20.1100(a) (2009).

In December 1976, the Veteran indicated that new medical 
information was available.  He requested to reopen a claim 
for service connection for left ear defective hearing.  In 
January 1977, the RO denied reopening of the claim.  The 
Veteran appealed that denial to the Board.  In an October 
1977 decision, the Board denied reopening of a claim for 
service connection for defective hearing.  

In July 2003, the Veteran submitted a request to reopen a 
claim for service connection for ear injury.  He dated the 
request July 8, 2003.  In an April 2004 rating decision, the 
RO denied reopening of the claim.  The Veteran appealed that 
decision to the Board.  In a May 2007 decision, the Board 
granted reopening of the claim, and granted service 
connection for left ear defective hearing.  In a May 2007 
rating decision, the RO implemented the Board's decision.  
The RO established service connection for left ear defective 
hearing, with an effective date of July 8, 2003, the date of 
the Veteran's request to reopen the claim.

Unless otherwise provided, the effective date for an award of 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  The 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If the claim is received 
within one year from the date of separation from service, the 
date of separation will be the date of the award.  
38 U.S.C.A. § 5110(b)(1).

When a claim for service connection is denied, and the denial 
becomes final, and that claim is later reopened and granted 
based on new and material evidence, the effective date of the 
grant of service connection is the date of the receipt of the 
application to reopen the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(2).

The Board decisions of August 1974 and October 1977 are final 
decisions. Clear and unmistakable error in either of these 
decisions has not been alleged. In May 2007, the Board 
granted service connection for the Veteran's left ear 
defective hearing after reopening a finally denied claim due 
to the receipt of new and material evidence.  The effective 
date of the grant of service connection can be no earlier 
than the date VA received the Veteran's request to reopen the 
claim.  Therefore, the effective date for the grant of 
service connection for the Veteran's left ear defective 
hearing can be no earlier than the date currently assigned, 
July 8, 2003.


ORDER

Entitlement to an effective date earlier than July 8, 2003, 
for the grant of service connection for left ear defective 
hearing, is denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


